DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0261696 A1 Christian et al. in view of CN 100,390,555 C Xiao.

Regarding claim 1, Christian teaches a point-of-sale (POS) testing system for testing a POS computing device (Christian Para. [0036] emulation and testing of POS system), the system comprising: a keyboard circuit board for a POS keyboard coupled to the POS computing device, the keyboard circuit board configured to receive signals upon actuation of one or more of a plurality of keys of the POS keyboard and send the signals to the POS computing device to cause the POS computing device to perform corresponding operations (Christian Para. [0030] the EUP is a peripheral device emulator; Para. [0040] EUP device emulates the keyboard (610b), sends input strings corresponding to keyboard keys); a testing circuit board removably connected to the keyboard circuit board and having input pins and output pins, the number of input pins exceeding the number of output pins, the testing circuit board being customized such that predetermined arrangements correspond to predetermined keys of the POS keyboard, (Christian Para. [0009] the hardware device include one or more input/output ports, there may be an added expansion card to increase the number of input ports; Para. [0030] the EUP microcontroller that may be coded with specific descriptors, that link specific commands to specific keys); a first control circuit coupled to the testing circuit board and configured to control operation thereof, the first control circuit comprising a microcontroller configured to trigger the predetermined arrangements (Christian Para. [0044] the microcontroller is able to receive information about initiation the emulation process; according to Specification 15/883,235 Para. [0022] the first control circuit, or microcontroller, may be embedded in the testing circuit board); a second control circuit coupled to the first control circuit and configured to execute a testing program, wherein execution of the testing program is configured to cause the first control circuit to selectively activate the testing circuit board in accordance with a testing routine to output electrical signals to the keyboard circuit board which simulates actuation of individual ones of the plurality of keys without actual actuation of the plurality of keys such that the keyboard circuit board outputs signaling to the POS computing device to perform the corresponding operations (Christian Para. [0025] the switch may be connected to a test executor computing device, which runs the testing application to implement the testing; Para. [0030] the test executor may be programed to test any peripheral devices for a POS). Christian fails to explicitly disclose the testing circuit and an array of electrical switches mounted thereto, predetermined arrangements of electrical switches, the electrical (Xiao Technical Field, key signal automatic generation) and teaches the testing circuit and an array of electrical switches mounted thereto (Xiao Summary/Detailed description, key signal automatic generating device (2) is used to send signals to the keyboard, and receives signals from the control circuit; the circuit boards are “connected” and use analog electrical switches), predetermined arrangements of electrical switches (Xiao detailed description, the testing has corresponding outputs for each specific key in the keyboard), the electrical switches comprising transistors (Xiao Detailed description, the analog electrical switches are active circuits, in which they both send and receive signals, and in order for the switches to be active, they must contain transistors); a first control circuit coupled to the array of electrical switches; the first control circuit to selectively activate one or more of the electrical switches (Xiao within testing circuit (2), there is a control circuit (22); the control is able to start the keyboard testing process, and uses switch controls to switch between electrical analog controllers); wherein the number of (Xiao the number of electrical switches may be a MXN, mX1, nX1 for the output keyboard strokes; plurality of electrical switches connected to all of the circuit boards); wherein the testing system utilizes multiplexing to send at least some signals from the electrical switches through the corresponding output pins to the keyboard circuit board (Xiao control unit comprises an analog multiplexer).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS testing system of Christian, with the ability to control a testing circuit of a keyboard using electrical switches of Xiao. The motivation for doing so would be automate the key testing process, and therefore reducing the amount of human error associated with testing procedures. The electrical switches would allow for an expansive amount of keys, no matter the system, that is merely reliant on the amount of switches to create a unique test symbol for a specific keystroke (Xiao Background, automated testing is improvement to manual testing; Summary, the amount of keyboard keys tested may be determined by the mXn number of electrical switches). 

Regarding claim 2, modified Chirstian teaches the system of claim 1. Christina fails to explicitly disclose wherein a number of the plurality of electrical switches and a number of the plurality of keys have a 1:1 ratio.  Xiao teaches wherein a number of the plurality of electrical switches and a number of the plurality of keys (Xiao detailed description, the testing has corresponding outputs for each specific key in the keyboard).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS testing system of Christian, with the keyboard keys being directly linked to a specific electrical switches of Xiao. The motivation for doing so would be automate the key testing process, and therefore reducing the amount of human error associated with testing procedures. The electrical switches would allow for an expansive amount of keys, no matter the system, that is merely reliant on the amount of switches to create a unique test symbol for a specific keystroke (Xiao Background, automated testing is improvement to manual testing; Summary, the amount of keyboard keys tested may be determined by the mXn number of electrical switches). 

Regarding claim 4, modified Christina teaches the system of claim 1, wherein the first control circuit is mounted to the testing circuit board (Christian Para. [0044] the microcontroller is able to receive information about initiation the emulation process; according to Specification 15/883,235 Para. [0022] the first control circuit, or microcontroller, may be embedded in the testing circuit board).  

Regarding claim 8, modified Christian teaches the system of claim 1, wherein the keyboard circuit board comprises a proprietary input and the output pins of the testing circuit board are configured to couple to the proprietary input (Christian Para. [0025-0026] the EUP keyboard is connected to a microcontroller testing circuit for testing using ports).  It would have been obvious that the testing circuit board would be configured to match the keyboard circuit board, and the amount of pins would match. The “proprietary” amount of pins does not alter the ability for two circuit boards to connect, and selecting the amount of pins would be a simple design choice.

Regarding claim 9, modified Christian teaches the system of claim 1, further comprising a verification assembly configured to monitor the operation of the POS computing device to confirm that the simulated actuation of the individual ones of the plurality of keys caused the POS computing device to perform the corresponding operations (Christian Para. [0040] a validation may occur to verify that the tested keystroke performed as requested).  

Regarding claim 11, modified Christian teaches the system of claim 1, wherein the testing program executes a plurality of routines, each of the plurality of routines configured to output a series of signals to the second control circuit, the series of signals corresponding to multiple key manipulations of the plurality of keys of the POS keyboard and/or user actions of the POS computing device such that the POS computing device performs a given function (Christian Para. [0040] strings of commands may be performed with a single key, such as “QTY” or “TOTAL”, and the entire smart routine may be tested, monitored and analyzed for validation).  

Regarding claim 12, Christian teaches a method for testing a point-of-sale (POS) system (Christian Para. [0036] emulation and testing of POS system) including a POS computing device and a POS keyboard coupled to the POS computing device (Christian Fig. 2, computing device under test connected to testing circuit and keyboard), the POS keyboard having a plurality of keys and a keyboard circuit board configured to receive signals upon actuation of one or more of the plurality of keys and send the signals to the POS computing device to cause the POS computing device to perform corresponding operations (Christian Para. [0030] the EUP is a peripheral device emulator; Para. [0040] EUP device emulates the keyboard (610b), sends input strings corresponding to keyboard keys), the method comprising: running a testing program on a first control circuit (Christian Para. [0025] the switch may be connected to a test executor computing device, which runs the testing application to implement the testing; Para. [0030] the test executor may be programed to test any peripheral devices for a POS); operating a second control circuit connected to the first control circuit in accordance with the testing program in accordance with a testing routine, the testing circuit board having input pins and output pins, the number of input pins exceeding the number of output pins, the testing circuit board being customized such that predetermined arrangements correspond to predetermined keys of the POS keyboard (Christian Para. [0009] the hardware device include one or more input/output ports, there may be an added expansion card to increase the number of input ports; Para. [0030] the EUP microcontroller that may be coded with specific descriptors, that link specific commands to specific keys); the second control circuit comprising a microcontroller configured to trigger the predetermined arrangements (Christian Para. [0025] the switch may be connected to a test executor computing device, which runs the testing application to implement the testing; Para. [0030] the test executor may be programed to test any peripheral devices for a POS); sending electrical signals to the keyboard circuit board connected to the testing circuit board in response to receiving the signals from the second control circuit, the electrical signals configured to simulate actuation of individual ones of the plurality of keys without actual actuation thereof (Christian Para. [0044] the microcontroller is able to receive information about initiation the emulation process; according to Specification 15/883,235 Para. [0022] the first control circuit, or microcontroller, may be embedded in the testing circuit board); sending signaling from the keyboard circuit board to the POS computing device to perform the corresponding operations in response to receiving the electrical signals (Christian Para. [0030] the EUP is a peripheral device emulator; Para. [0040] EUP device emulates the keyboard (610b), sends input strings corresponding to keyboard keys). Christian fails to explicitly disclose selectively activate one or more electrical switches of an array of electrical switches mounted to a testing circuit board; predetermined arrangements of electrical switches; the electrical switches comprising transistors; sending electrical signals from the one or more electrical switches to the keyboard circuit (Xiao Summary/Detailed description, key signal automatic generating device (2) is used to send signals to the keyboard, and receives signals from the control circuit; the circuit boards are “connected” and use analog electrical switches); predetermined arrangements of electrical switches (Xiao detailed description, the testing has corresponding outputs for each specific key in the keyboard); the electrical switches comprising transistors (Xiao Detailed description, the analog electrical switches are active circuits, in which they both send and receive signals, and in order for the switches to be active, they must contain transistors); sending electrical signals from the one or more electrical switches to the keyboard circuit board; receiving the electrical signals from the one or more electrical switches (Xiao within testing circuit (2), there is a control circuit (22); the control is able to start the keyboard testing process, and uses switch controls to switch between electrical analog controllers); the number of electrical switches exceeding the number of output pins and an arrangement of at least one electrical switch corresponding to each output pin in a predetermined manner (Xiao the number of electrical switches may be a MXN, mX1, nX1 for the output keyboard strokes; plurality of electrical switches connected to all of the circuit boards); utilizing multiplexing to send at least some signals from the electrical switches through the corresponding output pins to the keyboard circuit board to the POS computing device (Xiao control unit comprises an analog multiplexer).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS testing method of Christian, with the ability to control a testing circuit of a keyboard using electrical switches of Xiao. The motivation for doing so would be automate the key testing process, and therefore reducing the amount of human error associated with testing procedures. The electrical switches would allow for an expansive amount of keys, no matter the system, that is merely reliant on the amount of switches to create a unique test symbol for a specific keystroke (Xiao Background, automated testing is improvement to manual testing; Summary, the amount of keyboard keys tested may be determined by the mXn number of electrical switches). 

Regarding claim 13, modified Christian teaches the method of claim 12. Christian fails to explicitly disclose wherein operating the second control circuit to selectively activate the one or more electrical switches comprises operating the second control circuit to activate individual electrical switches of the array of electrical switches, each individual electrical switch corresponding to one of the plurality of keys.  Xiao teaches wherein operating the second control circuit to (Xiao Summary/Detailed description, key signal automatic generating device (2) is used to send signals to the keyboard, and receives signals from the control circuit; the circuit boards are “connected” and use analog electrical switches; detailed description, the testing has corresponding outputs for each specific key in the keyboard).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS testing method of Christian, with the ability to control a testing circuit of a keyboard using electrical switches of Xiao. The motivation for doing so would be automate the key testing process, and therefore reducing the amount of human error associated with testing procedures. The electrical switches would allow for an expansive amount of keys, no matter the system, that is merely reliant on the amount of switches to create a unique test symbol for a specific keystroke (Xiao Background, automated testing is improvement to manual testing; Summary, the amount of keyboard keys tested may be determined by the mXn number of electrical switches). 

Regarding claim 15, modified Christina teaches the method of claim 12, wherein activating the one or more electrical paths comprises sending signals through input pins mounted to the testing circuit board; and wherein sending electrical paths from the one or more electrical path to the keyboard circuit board (Christian Para. [0009] the hardware device include one or more input/output ports, there may be an added expansion card to increase the number of input ports; Para. [0030] the EUP microcontroller that may be coded with specific descriptors, that link specific commands to specific keys; information is sent between keyboard circuit boards, control circuits).  Christian fails to explicitly disclose the electrical paths being electrical switches. Xiao teaches the electrical paths being electrical switches (Xiao Summary/Detailed description, key signal automatic generating device (2) is used to send signals to the keyboard, and receives signals from the control circuit; the circuit boards are “connected” and use analog electrical switches). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrical connections of Christian, with the electrical switches of Xiao. The motivation for doing so would be automate the key testing process, and therefore reducing the amount of human error associated with testing procedures. The electrical switches would allow for an expansive amount of keys, no matter the system, that is merely reliant on the amount of switches to create a unique test symbol for a specific keystroke (Xiao Background, automated testing is improvement to manual testing; Summary, the amount of keyboard keys tested may be determined by the mXn number of electrical switches). 

(Christian Para. [0040] a validation may occur to verify that the tested keystroke performed as requested).  

Regarding claim 19, modified Christina teaches the method of claim 12, wherein running the testing program comprises executing a plurality of routines, each of the plurality of routines configured to output a series of signals to the second control circuit, the series of signals corresponding to multiple key manipulations of the plurality of keys of the POS keyboard and/or user actions of the POS computing device such that the POS computing device performs a given function (Christian Para. [0040] strings of commands may be performed with a single key, such as “QTY” or “TOTAL”, and the entire smart routine may be tested, monitored and analyzed for validation).  

7.	Claims 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0261696 A1 Christian et al. in view of CN 100,390,555 C Xiao and in further view of US 2010/0268994 A1 Chang.




Regarding claim 10, modified Christian teaches the system of claim 9, wherein the verification assembly comprises: a monitor coupled to the POS computing device (Christian Para. [0046] the test executor computing device may display the received data). Christian fails to explicitly disclose an electronic imager oriented to capture video or images of a display on the monitor; and a third control circuit configured to compare the video or images of the display on the monitor with video or images of expected displays stored in a storage device; wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays.  Chang is in the field of testing systems (Chang Abstract, automatic keyboard testing system) and teaches an electronic imager oriented to capture video or images of a display on the monitor (Chang Fig. 6A-6D, display shows testing, and may record information; Para. [0041] testing may be stored); and a third control circuit configured to compare the video or images of the display on the monitor with video or images of expected displays stored in a storage device (Chang Para. [0044-0046] comparing normal actions to those tested, and displaying whether the test passes or fails); wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays (Chang Para. [0034] testing interface shown on the monitor; Para. [0042] Figs. 6A-6D, schematic illustration of the interfaces). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Regarding claim 18, modified Christina teaches the method of claim 17, further comprising: coupling a monitor to the POS computing device (Christian Para. [0046] the test executor computing device may display the received data). Christian fails to explicitly disclose orienting an electronic imager to capture video or images of a display on the monitor; and by a third control circuit, comparing the video or images of the display on the monitor with video or images of expected displays stored in a storage device; wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays.  Chang teaches orienting an electronic imager to capture video or images of a display on the monitor (Chang Fig. 6A-6D, display shows testing, and may record information; Para. [0041] testing may be stored); and by a third control circuit, comparing the video or images of the display on the monitor with video or images of expected displays stored in a storage device (Chang Para. [0044-0046] comparing normal actions to those tested, and displaying whether the test passes or fails); wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays (Chang Para. [0034] testing interface shown on the monitor; Para. [0042] Figs. 6A-6D, schematic illustration of the interfaces). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Christian with the monitor assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).
  
Regarding claim 20, modified Christian teaches the system of claim 9. Christian fails to explicitly disclose wherein the verification assembly comprises: a screen capture of images or video output during the testing routine; and a third control circuit configured to compare the video or images output during the testing routine with video or images of expected output stored in a storage device; wherein the third control circuit is configured to compare the video or images output during the testing routine after each of the corresponding operations to the video or images of expected output.  Chang teaches wherein the verification assembly comprises: a screen capture of images or video output during the testing routine (Chang Fig. 6A-6D, display shows testing, and may record information; Para. [0041] testing may be stored); and a third control circuit configured to compare the video or images output during the testing routine with video or images of expected output stored in a storage device (Chang Para. [0044-0046] comparing normal actions to those tested, and displaying whether the test passes or fails); wherein the third control circuit is configured to compare the video or images output during the testing routine after each of the corresponding operations to the video or images of expected output (Chang Para. [0034] testing interface shown on the monitor; Para. [0042] Figs. 6A-6D, schematic illustration of the interfaces). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Christian with the monitor assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0261696 A1 Christian et al. in view of CN 100,390,555 C Xiao and in further view of US 2002/0178400 A1 Venkataraman.

Regarding claim 21, modified Christian teaches the system of claim 1. Christina fails to explicitly disclose further comprising: a payment interface coupled to the POS computing device; and a robot configured to enter credit or debit card information, a personal identification number, or a signature at the payment interface.   Venkataraman is in the field of testing a POS device (Venkataraman Abstract, system for testing an application running on a POS terminal) and teaches further comprising: a payment interface coupled to the POS computing (Venkataraman Para. [0037] Fig. 1 shows a system for testing a POS terminal, merchants capture purchaser details from credit cards). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the testing system of Christian with the POS system with credits/debit capture devices of Venkataraman. The motivation for doing so would be to test the keystrokes to enable all functions of the POS device are properly working before any real-time transactions occur, which will help prevent delays in check-out and maintain inventory accuracy (Venkataraman Para. [0002-0005] POS terminal are EDC terminals that a merchant uses at the time and place of a transaction capture purchaser information from credit cards). 

Response to Arguments
Applicant’s arguments, filed 06/29/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Christian and Xiao. Overall, the claims are directed to a series of circuit boards, and those circuit boards emulate keyboard strokes associated with POS systems. The signals of Christian are able to emulate specific keystrokes of a POS keyboard, and are connected with multiple controllers. Pins on circuit boards do not indicate an inventive 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0166105 A1 Warren is able to teach how an individual electrical switch may be used as a multiplexer, but is not able to teach the use as a keyboard circuit, or a specific keyboard testing circuit, and a control circuit for the claimed invention. The combination of the thimbles of Chang with the circuit board of Warren would be completely over hauling Chang, and therefore does not provide a modification to overcome the amended claims.
“Create External Buttons for Your Keyboard” DIY Hacks and How Tos, Instructables, April 28, 2014. <https://www.instructables.com/Create-External-Buttons-For-Your-Keyboard/> The instructables tutorial is able to teach how a person may use an external switch to activate a specific switch on a keyboard, but are unable to teach a high level account of how the electrical switch may be connected to a control circuit, and that the electrical switch comprises a specific amount of pints to connect the circuit boards together. The NPL is able to show the ability to control keyboards remotely, but contains no detailed information to explicitly teach the claimed invention.

“Quick and Easy USB Keyboard Input” Nuts & Volts Magazine, November 2013, <https://www.nutsvolts.com/magazine/article/november2013_Pippin> The NPL is able to teach a more specific keyboard circuit. But fails to teach the keyboard attached to a 
“Turn your ProMicro into a USB Keyboard/Mouse” SparkFun, January 31, 2012, <https://www.sparkfun.com/tutorials/337>  The NPL is able to teach using a circuit board as a keyboard, this is not able to teach the control of this circuit from an outside circuit, or that the control circuit send signals to a testing circuit before being sent to a keyboard for the testing of POS terminals.
US 4,587,481 A Lischke teaches monitoring electrical connections.
US 5,138,706 Melo teaches control circuit testing.
US 7,464,044 B2 Conrad teaches testing POS systems

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687